Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Continued Examination filed 8/25/22 which has been entered. Claims 1, 6-7, 10, 14, 19, 22-24, 26, and 28-31 have been amended. Claims 3 and 5 have been cancelled. Claims 32-33 have been added. Claims 1, 4, and 6-33 are still pending in this application, with Claims 1, 10, 14, and 22 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 14-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

             Referring to claim 7, the original disclosure does not have support for creating a notification from the indicia when the identities and the conditions of the one or more sound sources indicate a human sound.
             Referring to claims 14-31, claims 14, and 22 recite the limitations “determining…conditions of one or more sound sources…based on the sound information” and that the conditions include “a bearing, a carriage” and “whether the one or more sound sources are human or non-human.” However, the only support relating to determining a carriage or bearing is in para 0102 that detects if a “person is upright or in a downward location.” There is not support for the broader terms of carriage and bearing being determined in any other way. Further, there is no support to suggest the upright/downward position is determined for non-human sound sources. Further, those descriptions don’t necessarily describe non-human sound sources or would be unclear as to what really constitutes upright vs downward. Claims 15-20 depend from claim 14 and claims 23-31 depend from claim 22, therefore, they are rejected for the same reasons.
             Referring to claims 19-20, the original disclosure does not have support for creating an alarm from the indicia when the identities and the conditions of the one or more sound sources indicate a human sound as in claim 19. Claim 20 depends from claim 19, therefore it is rejected for the same reasons.
             Referring to claims 23-24 and 29, the original disclosure does not have support for configuring the plurality of detection devices to collect more information about a moving sound source among the one or more sound sources as in claim 23. Claims 24 and 29 depend from claim 23, therefore they are rejected for the same reasons.
             Referring to claim 24, the original disclosure does not have support for determining whether the moving sound source is moving towards the human voice and creating a notification based on the moving source moving toward the human voice.
             Referring to claim 26, the original disclosure does not have support for determining that a human is breathing.
             Referring to claim 28, the original disclosure does not have support for searching the internet upon determining that the source of the target sound is a human voice, wherein the at least one hardware processor is in data communication with the internet server.
             Referring to claims 30-31, the original disclosure does not have support for configuring the plurality of detection devices to collect more information about singing among the one or more sounds, wherein the target sound is human singing as in claim 30. Claim 31 depends from claim 30, therefore it is rejected for the same reasons.
             Referring to claim 31, the original disclosure does not have support for generating an animated imagery of the human singing that depicts the identity and the movement of the human singing, from the indicia.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

             Referring to claims 14-31, claims 14 and 22 recite the limitation “the conditions of the one or more sound sources include a bearing, a carriage, and a movement of each of the one or more sound sources”, yet the sound sources may not be people. The terms “bearing” and “carriage” are terms which are used to describe people and it is not clear how these terms might be used to describe non-human sound sources. Further, the claims recite the limitation “the conditions of the one or more sound source are specified by whether the one or more sound sources are human or non-human, and whether language is spoken.” However, it is unclear how the conditions, which include a bearing, carriage, and movement, are specified by whether the sound sources is human or not or if it is speaking a language. Human/non-human and language spoken or not will are not factors that determine a bearing, carriage, and movement. Further, “bearing” and “carriage” are often used as synonyms, therefore, it is unclear how to distinguish between the two conditions, especially since there is no explicit support or explanation for these terms in the original disclosure. Claims 15-20 depend from claim 14 and claims 23-31 depend from claim 22, therefore, they are rejected for the same reasons. Examiner interprets as “the identities of the one or more sound sources are specified by whether the one or more sound sources are human or non-human, and the conditions of the one or more sound sources include a movement of each of the one or more sound sources; and it is further determined whether a language is spoken among the one or more sources; and for any sound sources of the one of more sound source that are determined to be human, an upright or downward position is determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty et al. US Patent No. 9042563 (Beaty63) in view of Beaty et al. US Publication No. 20140133664 (Beaty64).

              Referring to claim 1, Beatty63 teaches a method for producing indicia according to a target sound (Column 2, Lines 48-52: “detecting one or more sounds in the predetermined location in relation to reference sound characteristics and for mapping the detected one or more sounds in relation to the predetermined location's dimensional data for display”), comprising: detecting one or more sound[s] in a three dimensional physical space  by a plurality of detection devices and collecting sound information of the one or more sounds; determining locations (Column 2, Lines 26-31: “identifying a sound detected by the one or more detection devices; and, providing sound localization information to one or more receiving sources; wherein sound localization information includes position and location information in relation to the one or more detection devices and the detected sound”), identities (Column 5, Lines 24-27: “determined what sound and type of sound has been determined (i.e., human, electronically-generated, etc.). Preferably the determination of the type of sound, as human or non-human, is determined by a system and method in accordance with the present invention comparing sound characteristics to the sound(s) detected by the one or microphones in which a determination of the sound being electronically-generated or not electronically-generated can be readily determined.”), and conditions of one or more sound sources corresponding to the one or more sounds based on the sound information (Column 6, Lines 35-38: “whether a detected person is upright or in a downward location may also be determined as the three dimensional coordinate information is available for each person.”); determining whether the target sound is detected among the one or more sounds(Column 5, Lines 15-23: “Column 5, Lines 24-27: “where a voice sound has been detected, a system and method in accordance with the present invention arranges directional microphones which may be present in the predetermined location to be focused towards the detected sound”); generating the indicia in accordance with the identities, the conditions, and the locations of the one or more sound sources for display (Column 2, Lines 48-52: “detecting one or more sounds in the predetermined location in relation to reference sound characteristics and for mapping the detected one or more sounds in relation to the predetermined location's dimensional data for display”; Column 7, Line 64 to Column 8, Lines 3: “provide the processed determinations as sound localization information that is available as text, hyperlink, web-based, three-dimensional or two-dimensional imagery, etc. A system and method in accordance with the present invention is capable of providing the visual image, including the mapping of the sound localization details”); and changing operational statuses of the plurality of detection devices to collect more information about the target sound in accordance with the locations, the identities, and the conditions of the one or more sound sources (Column 4, Lines 35-40: “detecting one or more sounds by one or more active microphones in a predetermined location. At 230, upon the detection of a sound by an active microphone, if there are passive or non-active microphones also in the predetermined area, those passive or non-active microphones are also all turned on”; Column 5, Lines 24-27: “where a voice sound has been detected, a system and method in accordance with the present invention arranges directional microphones which may be present in the predetermined location to be focused towards the detected sound”), wherein the identities and the conditions of the one or more sound sources are specified by whether the one or more sound sources are human or non-human (Column 5, Lines 15-17: “determined what sound and type of sound has been determined (i.e., human, electronically-generated, etc.)”), and whether a language is spoken among the one or more sources (Column 5, Lines 30-42: “whether the detected sound is a command or is associated with the form of question, based on characteristics of the detected sound. For instance, a command may include, but not be limited to, words such as ON, OFF, OPEN, CLOSE, etc., and may be in any language. The commands, general or specific, may be part of a database which is readily accessible by a system and method in accordance with the present invention. Similarly, vocal patterns may be part of a database accessible by a system and method in accordance with the present invention in which voice sounds detected may be determined by a system and method in accordance with the present invention to form a question in which a response is being sought.”), wherein the locations of the one or more sound sources are specified using coordinates of the three dimensional physical space (Column 6, Lines 35-38: “whether a detected person is upright or in a downward location may also be determined as the three dimensional coordinate information is available for each person.”) previously stored in a database of dimensional data and location reference data (Column 4, Lines 29-35: ” the blueprint data of one or more predetermined locations along with the location data of at least one microphone, associated with the blueprint data, is provided at 210. Preferably, the data associating the blueprint dimensions and the microphone location is stored in a database that is accessible by a system and method in accordance with the present invention”).
             However, Beaty63 does not specify updating the mapping per se or determining movement per se, but Beaty64 teaches a method for producing indicia that change according to a target sound; generating the indicia as a function of time for display; and wherein the conditions of the one or more sound sources include a movement of each of the one or more sound sources  (para 0052: “the visual effects may be mapped and displayed based on determined and identified sound information and indicia for time t1+1. Accordingly, the process may repeat for additional time periods.”; para 0068: “a visual effect (such as animation for instance) is identified for use by the present invention as a function of time”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine position change and update the mapping, as taught in Beatty 64, in the method of Beaty63 because it allows for an updated mapping to be available with the most current and accurate information. 
              Referring to claim 4, Beaty64 teaches recapturing the one or more sounds in the three dimensional physical space by the plurality of detection devices after a certain period of time upon detecting the target sound (paras 0052, 0068). Motivation to combine is the same as in claim 1. Further, Beaty64 teaches creating an animated imagery to be performed based on the indicia (para 0072). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use animated indicia, as taught in Beatty 64, in the method of Beaty63 because it allows for a visual indicator of a changing sound characteristic or position. 
              Referring to claim 6, Beaty64 teaches the animated imagery depicts the identity, and the movement of each of the one or more sound sources (paras 0043, 0068). Motivation to combine is the same as in claim 4.
              Referring to claim 7, Beaty63 teaches notification when the identities and the conditions of the one or more sound sources indicate a human sound (Column 5, Lines 15-17) and Beaty64 teaches creating a notification from the indicia when the identities and the conditions of the one or more sound sources indicate a sound (para 0052). Motivation to combine is the same as in claim 4.
              Referring to claim 8, Beaty63 teaches the operational statuses of the plurality of detection devices are changed to collect information about the target sound by activating an inactive device among the plurality of detection devices that is situated close to the target sound (Column 4, Lines 35-41). 
              Referring to claim 9, Beaty63 teaches the plurality of detection devices include directional microphones and wherein the operational statuses of the plurality of detection devices is changed to collect more information about the target sound by moving and turning the directional microphones to be focused towards the one or more sounds, upon detecting the one or more sounds (Column 5, Lines 24-27). 
              Referring to claim 10, Beaty63 teaches a method for collecting sound source information and producing indicia according to a target sound (Column 2, Lines 48-52: “detecting one or more sounds in the predetermined location in relation to reference sound characteristics and for mapping the detected one or more sounds in relation to the predetermined location's dimensional data for display”), comprising: a plurality of target sound characteristics (Column 5, Lines 20-23: “comparing sound characteristics to the sound(s) detected by the one or microphones in which a determination of the sound being electronically-generated or not electronically-generated can be readily determined.”); detecting by a plurality of detection devices, one or more sound[s] emitted from one or more sound sources in a three dimensional physical space (Column 2, Lines 48-52: “detecting one or more sounds in the predetermined location; Column 2, Lines 26-31: “identifying a sound detected by the one or more detection devices; and, providing sound localization information to one or more receiving sources; wherein sound localization information includes position and location information in relation to the one or more detection devices and the detected sound”) wherein the plurality of detection devices, are positioned in multiple arrays physically surrounding a visual display (Column 7, Lines 45-50: “A plurality of input/output or I/O devices 308a-b may be coupled to the data processing system 300 directly, in association with a respective processor, or indirectly through intervening I/O controllers (not shown). Examples of such I/O devices may include but not be limited to microphones, microphone arrays”; Column 7, Lines 15-17: “input/output or I/O devices 308a-b (including, but not limited to, keyboards, displays, pointing devices, etc.) are coupled to the data processing system 300”; Fig. 3: I/O device 308a surrounds I/O device 308b); collecting sound information about the one or more sound source[s] based on the one or more sounds, the sound information comprising: location[s] of the one or more sound sources in relation to the plurality of detection devices in the three dimensional physical space (Column 2, Lines 26-31: “identifying a sound detected by the one or more detection devices; and, providing sound localization information to one or more receiving sources; wherein sound localization information includes position and location information in relation to the one or more detection devices and the detected sound”); the plurality of target sound characteristics of each of the one or more sounds determining whether the target sound is detected among the one or more sounds based on the sound information, detecting a language within the target sound (Column 5, Lines 20-23: “comparing sound characteristics to the sound(s) detected by the one or microphones in which a determination of the sound being electronically-generated or not electronically-generated can be readily determined.”; Column 5, Lines 24-42: “where a voice sound has been detected, a system and method in accordance with the present invention arranges directional microphones which may be present in the predetermined location to be focused towards the detected sound. At 272, a system and method in accordance with the present invention further determines, and may additional detect additional sounds, whether the detected sound is a command or is associated with the form of question, based on characteristics of the detected sound. For instance, a command may include, but not be limited to, words such as ON, OFF, OPEN, CLOSE, etc., and may be in any language. The commands, general or specific, may be part of a database which is readily accessible by a system and method in accordance with the present invention. Similarly, vocal patterns may be part of a database accessible by a system and method in accordance with the present invention in which voice sounds detected may be determined by a system and method in accordance with the present invention to form a question in which a response is being sought.”); and generating the indicia in response to the target sound and providing the sound information about the one or more sound sources, via the visual display (Column 2, Lines 48-52: “detecting one or more sounds in the predetermined location in relation to reference sound characteristics and for mapping the detected one or more sounds in relation to the predetermined location's dimensional data for display”; Column 7, Line 64 to Column 8, Lines 3: “provide the processed determinations as sound localization information that is available as text, hyperlink, web-based, three-dimensional or two-dimensional imagery, etc. A system and method in accordance with the present invention is capable of providing the visual image, including the mapping of the sound localization details”), wherein detection of the language comprises a step of matching sound patterns of the target sound to a reference sound pattern of the language and (Column 5, lines 37-41: “vocal patterns may be part of a database accessible by a system and method in accordance with the present invention in which voice sounds detected may be determined by a system and method in accordance with the present invention”). 
             However, Beaty63 does not specify updating the mapping per se or the specific sound characteristics per se, but Beaty64 teaches producing indicia that change according to a target sound (para 0052: “the visual effects may be mapped and displayed based on determined and identified sound information and indicia for time t1+1. Accordingly, the process may repeat for additional time periods.”; para 0068: “a visual effect (such as animation for instance) is identified for use by the present invention as a function of time”); defining a plurality of target sound characteristics comprising frequency range, decibel level, pitch range, loudness range, directional location, and period of time (para 0010: “defining one or more target sound characteristics being one or more of frequency range, decibel level, pitch range, loudness range, directional location, and period of time”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine position change and update the mapping, as taught in Beatty 64, in the method of Beaty63 because it allows for an updated mapping to be available with the most current and accurate information. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use frequency range, decibel level, pitch range, loudness range, directional location, and period of time as sound characteristics, as taught in Beatty 64, in the method of Beaty63 because those characteristics will help with identifying sounds.
              Referring to claim 11, Beaty63 teaches the sound information about the one or more sound source[s] includes identities and conditions of the one or more sounds (Column 5, Lines 24-27; Column 6, Lines 35-38).
              Referring to claim 12, Beaty63 teaches deciding locations (Column 3, Lines 54-67), operational statuses (Column 4, Lines 35-40), and orientations of the plurality of detection devices (Column 5, Lines 24-27). 
              Referring to claim 13, Beaty64 teaches recapturing the one or more sounds within the three dimensional physical space by the plurality of detection devices after a certain period of time upon detecting the target sound (paras 0052, 0068). Motivation to combine is the same as in claim 10.
              Referring to claim 14, Beaty63 teaches a computer program product stored on a non-transitory computer usable medium, wherein the computer usable medium causes a computer to control an execution of an application to perform a method (Column 2, Lines 34-37: “A computer program product stored on a computer usable medium, comprising: a computer readable program means for causing a computer to control an execution of an application to perform a method”; Column 7, Lines 1-12: “Memory elements 304a-b can include local memory employed during actual execution of the program code, bulk storage”) for producing indicia according to a target sound (Column 2, Lines 48-52: “detecting one or more sounds in the predetermined location in relation to reference sound characteristics and for mapping the detected one or more sounds in relation to the predetermined location's dimensional data for display”), comprising: detecting one or more sound[s] in a three dimensional physical space by a plurality of detection devices and collecting sound information of the one or more sounds; determining locations (Column 2, Lines 26-31: “identifying a sound detected by the one or more detection devices; and, providing sound localization information to one or more receiving sources; wherein sound localization information includes position and location information in relation to the one or more detection devices and the detected sound”), identities (Column 5, Lines 24-27: “determined what sound and type of sound has been determined (i.e., human, electronically-generated, etc.). Preferably the determination of the type of sound, as human or non-human, is determined by a system and method in accordance with the present invention comparing sound characteristics to the sound(s) detected by the one or microphones in which a determination of the sound being electronically-generated or not electronically-generated can be readily determined.”), and conditions of one or more sound sources corresponding to the one or more sounds based on the sound information (Column 6, Lines 35-38: “whether a detected person is upright or in a downward location may also be determined as the three dimensional coordinate information is available for each person.”); determining whether the target sound is detected among the one or more sounds (Column 5, Lines 15-23: “Column 5, Lines 24-27: “where a voice sound has been detected, a system and method in accordance with the present invention arranges directional microphones which may be present in the predetermined location to be focused towards the detected sound”); generating the indicia in accordance with the identities, the conditions, and the locations of the one or more sound sources for display (Column 2, Lines 48-52: “detecting one or more sounds in the predetermined location in relation to reference sound characteristics and for mapping the detected one or more sounds in relation to the predetermined location's dimensional data for display”; Column 7, Line 64 to Column 8, Lines 3: “provide the processed determinations as sound localization information that is available as text, hyperlink, web-based, three-dimensional or two-dimensional imagery, etc. A system and method in accordance with the present invention is capable of providing the visual image, including the mapping of the sound localization details”); and changing operational statuses of the plurality of detection devices to collect more information about the target sound in accordance with the locations, the identities, and the conditions of the one or more sound sources (Column 4, Lines 35-40: “detecting one or more sounds by one or more active microphones in a predetermined location. At 230, upon the detection of a sound by an active microphone, if there are passive or non-active microphones also in the predetermined area, those passive or non-active microphones are also all turned on”; Column 5, Lines 24-27: “where a voice sound has been detected, a system and method in accordance with the present invention arranges directional microphones which may be present in the predetermined location to be focused towards the detected sound”), wherein the identities and the conditions of the one or more sound sources are specified by whether the one or more sound sources are human or non-human (Column 5, Lines 15-17: “determined what sound and type of sound has been determined (i.e., human, electronically-generated, etc.)”), whether a language is spoken among the one or more sounds (Column 5, Lines 30-42: “whether the detected sound is a command or is associated with the form of question, based on characteristics of the detected sound. For instance, a command may include, but not be limited to, words such as ON, OFF, OPEN, CLOSE, etc., and may be in any language. The commands, general or specific, may be part of a database which is readily accessible by a system and method in accordance with the present invention. Similarly, vocal patterns may be part of a database accessible by a system and method in accordance with the present invention in which voice sounds detected may be determined by a system and method in accordance with the present invention to form a question in which a response is being sought.”), wherein the locations of the one or more sound sources are specified using coordinates of the three dimensional physical space (Column 6, Lines 35-38: “whether a detected person is upright or in a downward location may also be determined as the three dimensional coordinate information is available for each person.”) stored in a database of dimensional data and location reference data (Column 4, Lines 29-35: ” the blueprint data of one or more predetermined locations along with the location data of at least one microphone, associated with the blueprint data, is provided at 210. Preferably, the data associating the blueprint dimensions and the microphone location is stored in a database that is accessible by a system and method in accordance with the present invention”), and wherein the conditions of the one or more sound sources include a bearing, a carriage of each of the one or more sound sources (Column 6, Lines 35-38: “whether a detected person is upright or in a downward location may also be determined as the three dimensional coordinate information is available for each person.”).
             However, Beaty63 does not specify updating the mapping per se or determining movement per se, but Beaty64 teaches a method for producing indicia that change according to a target sound; generating the indicia as a function of time for display; and wherein the conditions of the one or more sound sources include a movement of each of the one or more sound sources  (para 0052: “the visual effects may be mapped and displayed based on determined and identified sound information and indicia for time t1+1. Accordingly, the process may repeat for additional time periods.”; para 0068: “a visual effect (such as animation for instance) is identified for use by the present invention as a function of time”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine position change and update the mapping, as taught in Beatty 64, in the product of Beaty63 because it allows for an updated mapping to be available with the most current and accurate information. 
              Referring to claim 15, Beaty63 teaches deciding locations (Column 3, Lines 54-67), operational statuses (Column 4, Lines 35-40), and orientations of the plurality of detection devices (Column 5, Lines 24-27).
              Referring to claim 16, Beaty64 teaches recapturing the one or more sounds in the three dimensional physical space by the plurality of detection devices after a certain period of time upon detecting the target sound (paras 0052, 0068). Motivation to combine is the same as in claim 14. Further, Beaty64 teaches creating an animated imagery to be performed based on the indicia (para 0072). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use animated indicia, as taught in Beatty 64, in the product of Beaty63 because it allows for a visual indicator of a changing sound characteristic or position. 
              Referring to claim 17, Beaty63 teaches the plurality of sound detectors includes an acoustic camera (Column 8, Lines 12-13).
              Referring to claim 18, Beaty63 teaches the imagery depicts the bearing, the carriage (Column 6, Lines 35-38) and Beaty64 teaches the animated imagery depicts the identity, and the movement of each of the one or more sound sources (paras 0043, 0068). Motivation to combine is the same as in claim 16.
              Referring to claim 19, Beaty63 teaches alarm when the identities and the conditions of the one or more sound sources indicate a human sound (Column 5, Lines 15-17) and Beaty64 teaches creating an alarm from the indicia when the identities and the conditions of the one or more sound sources indicate a sound (para 0052). Motivation to combine is the same as in claim 16.
              Referring to claim 20, Beaty63 teaches the operational statuses of the plurality of detection devices to collect more information about the target sound are changed by activating an inactive device among the plurality of detection devices that is situated close to the target sound (Column 4, Lines 35-41). 
              Referring to claim 21, Beaty63 teaches turning a camera towards the locations of the one or more sounds to visually record the one or more sound sources (Column 5, Lines 56-61).
              Referring to claim 22, Beaty63 teaches a sound-source information system, for producing indicia according to a target sound (Column 2, Lines 48-52: “detecting one or more sounds in the predetermined location in relation to reference sound characteristics and for mapping the detected one or more sounds in relation to the predetermined location's dimensional data for display”), comprising: a plurality of detection devices; at least one hardware processor configured to: detect one or more sounds in a three dimensional physical space by the plurality of detection devices; collect sound information of the one or more sounds; determine locations (Column 2, Lines 26-31: “identifying a sound detected by the one or more detection devices; and, providing sound localization information to one or more receiving sources; wherein sound localization information includes position and location information in relation to the one or more detection devices and the detected sound”), identities (Column 5, Lines 24-27: “determined what sound and type of sound has been determined (i.e., human, electronically-generated, etc.). Preferably the determination of the type of sound, as human or non-human, is determined by a system and method in accordance with the present invention comparing sound characteristics to the sound(s) detected by the one or microphones in which a determination of the sound being electronically-generated or not electronically-generated can be readily determined.”), and conditions of one or more sound sources corresponding to the one or more sounds based on the sound information (Column 6, Lines 35-38: “whether a detected person is upright or in a downward location may also be determined as the three dimensional coordinate information is available for each person.”); determine whether the target sound is detected among the one or more sounds (Column 5, Lines 15-23: “Column 5, Lines 24-27: “where a voice sound has been detected, a system and method in accordance with the present invention arranges directional microphones which may be present in the predetermined location to be focused towards the detected sound”); generate the indicia in accordance with the identities, the conditions, and the locations of the one or more sound sources (Column 2, Lines 48-52: “detecting one or more sounds in the predetermined location in relation to reference sound characteristics and for mapping the detected one or more sounds in relation to the predetermined location's dimensional data for display”; Column 7, Line 64 to Column 8, Lines 3: “provide the processed determinations as sound localization information that is available as text, hyperlink, web-based, three-dimensional or two-dimensional imagery, etc. A system and method in accordance with the present invention is capable of providing the visual image, including the mapping of the sound localization details”); and change operational statuses of the plurality of detection devices to collect more information about the target sound in accordance with the locations, the identities, and the conditions of the one or more sound sources (Column 4, Lines 35-40: “detecting one or more sounds by one or more active microphones in a predetermined location. At 230, upon the detection of a sound by an active microphone, if there are passive or non-active microphones also in the predetermined area, those passive or non-active microphones are also all turned on”; Column 5, Lines 24-27: “where a voice sound has been detected, a system and method in accordance with the present invention arranges directional microphones which may be present in the predetermined location to be focused towards the detected sound”), wherein the identities and the conditions of the one or more sound sources are specified by whether the one or more sound sources are human or non-human (Column 5, Lines 15-17: “determined what sound and type of sound has been determined (i.e., human, electronically-generated, etc.)”), whether a language is spoken among the one or more sounds (Column 5, Lines 30-42: “whether the detected sound is a command or is associated with the form of question, based on characteristics of the detected sound. For instance, a command may include, but not be limited to, words such as ON, OFF, OPEN, CLOSE, etc., and may be in any language. The commands, general or specific, may be part of a database which is readily accessible by a system and method in accordance with the present invention. Similarly, vocal patterns may be part of a database accessible by a system and method in accordance with the present invention in which voice sounds detected may be determined by a system and method in accordance with the present invention to form a question in which a response is being sought.”), wherein the location of each of the one or more sound sources is specified using coordinates of the three dimensional physical space (Column 6, Lines 35-38: “whether a detected person is upright or in a downward location may also be determined as the three dimensional coordinate information is available for each person.”), determined by accessing a database of dimensional data and location reference data (Column 4, Lines 29-35: ” the blueprint data of one or more predetermined locations along with the location data of at least one microphone, associated with the blueprint data, is provided at 210. Preferably, the data associating the blueprint dimensions and the microphone location is stored in a database that is accessible by a system and method in accordance with the present invention”) and wherein the conditions of the one or more sound sources includes a bearing, a carriage of each of the one or more sound sources (Column 6, Lines 35-38: “whether a detected person is upright or in a downward location may also be determined as the three dimensional coordinate information is available for each person.”).
             However, Beaty63 does not specify updating the mapping per se or determining movement per se, but Beaty64 teaches system for producing indicia that change according to a target sound; generating the indicia as a function of time; and wherein the conditions of the one or more sound sources include a movement of each of the one or more sound sources  (para 0052: “the visual effects may be mapped and displayed based on determined and identified sound information and indicia for time t1+1. Accordingly, the process may repeat for additional time periods.”; para 0068: “a visual effect (such as animation for instance) is identified for use by the present invention as a function of time”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine position change and update the mapping, as taught in Beatty 64, in the system of Beaty63 because it allows for an updated mapping to be available with the most current and accurate information. 
              Referring to claim 23, Beaty63 teaches the at least one hardware processor further configured to: configuring the plurality of detection devices to collect more information about a moving sound source among the one or more sound sources, wherein the target sound is a human voice (Column 5, Lines 24-27).
              Referring to claim 24, Beaty63 teaches the at least one hardware processor further configured to: determine whether the human voice is detected; determine whether the moving sound source is moving towards to the detected human voice; and create a notification when the moving sound source is determined to be moving towards the detected human voice (Column 5, Lines 15-17, Column 6, Lines 19-40).
              Referring to claim 25, Beaty63 teaches the at least one hardware processor further configured to: determine that a human is in a prone position based on the sound information of the target sound; wherein the target sound is a human voice (Column 6, Lines 35-38).
              Referring to claim 26, Beaty63 teaches the at least one hardware processor further configured to: determine that a human is breathing based on the sound information of the target sound (Column 3, Lines 46-48; Column 6, Lines 19-40).
              Referring to claim 27, Beaty63 teaches the at least one hardware processor further configured to: determine what a source of the target sound seeks to do, wherein the target sound is a human voice (Column 5, Lines 24-51). 
              Referring to claim 28, Beaty63 teaches the at least one hardware processor further configured to: search internet upon determining that the source of the target sound is a human voice, wherein the at least one hardware processor is in data communication with internet server (Column 5, Lines 24-51).
              Referring to claim 29, Beaty64 teaches generate an animated imagery of the moving sound source, wherein the animated imagery depicts the identity, and the movement of the moving sound source, from the indicia (paras 0043, 0068). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use animated indicia, as taught in Beaty64, in the system of Beaty63 because it allows for a visual indicator of a changing sound characteristic or position.
              Referring to claim 30, Beaty63 teaches the at least one hardware processor further configured to: configuring the plurality of detection devices to collect more information about voice among the one or more sounds, wherein the target sound is human voice (Column 5, Lines 24-51) and Beaty64 teaches collect more information about singing among the one or more sounds (para 0057). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect signing, as taught in Beaty64, in the system of Beaty63 because it allows for detection of off-notes and appropriate indicia based on it.
              Referring to claim 31, Beaty64 teaches generate an animated imagery of the human signing that depicts the identity and the movement of the human signing, from the indicia (paras 0043, 0057, 0068). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use animated indicia, as taught in Beaty64, in the system of Beaty63 because it allows for a visual indicator of a changing sound characteristic or position.
              Referring to claim 32, Beaty63 teaches deciding locations (Column 3, Lines 54-67), operational statuses (Column 4, Lines 35-40), and orientations of the plurality of detection devices (Column 5, Lines 24-27).
              Referring to claim 33, Beaty63 teaches the plurality of detection devices comprises at least one acoustic camera (Column 8, Lines 12-13).

Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. 

Applicant states in para 1 under the heading “Claim Rejection Under 35 U.S.C. 112” of page 18 of the remarks: 
“Claims 1, 3-9 and 14-31 stand rejected under 35 U.S.C 112(a) or 35 U.S.C. 11, first paragraph as allegedly failing to comply with the written description requirement. Without waiver or disclaimer, Applicant respectfully submits the foregoing amendments in response to the remarks made by the Examiner. Therefore, this rejection is overcome and should be withdrawn.”

Examiner respectfully disagrees. Applicant has not cited support for the amended dependent claims, and there are many claims still lacking support in the original disclosure.

Applicant states in para 1 under the heading “Claim Rejection Under 35 U.S.C. 112” of page 18 of the remarks: 
 “Claims 1 and 3-31 stand rejected under 35 U.S.C 112(a) or 35 U.S.C. 11, second paragraph as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Without waiver or disclaimer, Applicant respectfully submits the foregoing amendments in response to the remarks made by the Examiner. Therefore, this rejection is overcome and should be withdrawn.”

Examiner respectfully disagrees. Applicant has not amended all independent claims similarly, therefore, 112 rejections remain for some claims.

Applicant states in para 3 under the heading “Claim Rejection Under 35 U.S.C. 103” of pages 18-19 of the remarks (and similarly at the bottom of page 19 and onto page 20): 
“For example, as amended, Claim 1 recites "wherein the locations of the one or more sound sources are specified using coordinates of the three dimensional physical space previously stored in a database of dimensional data and location reference data" (emphasis added). Nothing cited by the Office Action disclose or suggest these features of Claim 1. Rather, the '664 Appl'n merely discloses "an array of microphones set at a fixed distance from a target reference point" and fails to anticipate "detecting a target sound in a three dimensional physical space by a plurality of detection devices, each detection device being positioned at a fixed distance from every other detection device included in the plurality of detection devices" (emphasis added). Moreover, Beaty fails to cure the defects of the '664 Appl'n.” 

Examiner respectfully disagrees. First off, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “each detection device being positioned at a fixed distance from every other detection device included in the plurality of detection devices”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, most of the support regarding storing coordinates in a database refers to microphone coordinates. Para 93, which states “the blueprint data of one or more predetermined locations along with the location data of at least one microphone, associated with the blueprint data, is provided at 1910. Preferably, the data associating the blueprint dimensions and the microphone location is stored in a database that is accessible by a system and method in accordance with the present invention.” seems to be the only support for storing coordinates in a database for something other than the coordinates for the microphones. Beaty63 uses almost the exact same language in Column 4, Lines 29-35. Therefore, Beaty63 teaches the newly added limitation of the independent claims.

Applicant states in para 3 of page 15 (and similarly on page 20) of the remarks: 
“Beaty in view of the '664 Appl'n also fails to disclose or suggest all the features of Claim 10. For example, as amended, Claim 10 recites "detecting by a plurality of detection devices, one or more sound[s] emitted from one or more sound sources in a three dimensional physical space wherein the plurality of detection devices are positioned in multiple arrays physically surrounding a visual display" (emphasis added). Nothing cited by the Office Action disclose or suggest these features of Claim 10.”

Examiner respectfully disagrees. Beaty63 teaches multiple I/O devices 308a-b and also teaches that a display and microphone arrays could be the I/O devices 308a-b. Each I/O device 308-b is shown as a separate device in Fig. 3. The microphone arrays will therefore be physically surrounding the display device because the microphone arrays are separate from the display and are not embedded within the display device. 


Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652